UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-2368



SECURITIES & EXCHANGE COMMISSION,

                                              Plaintiff - Appellee,

         versus

DANIEL O. TEYIBO,

                                             Defendant - Appellant,

         and

JFM GOVERNMENT SECURITIES, INC.,

                                                          Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-92-
3614-L)

Submitted:   February 27, 1997             Decided:   March 10, 1997


Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel O. Teyibo, Appellant Pro Se. Susan Koplovitz Straus, SE-
CURITIES & EXCHANGE COMMISSION, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Daniel Teyibo appeals the district court's order denying his

motion for reconsideration of an order denying a previous motion

for reconsideration of a permanent injunction entered against him

in 1994. We have reviewed the record and, because Teyibo failed to

establish his right to relief under Fed. R. Civ. P. 60(b), we find
no reversible error. Accordingly, we affirm. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         AFFIRMED




                                3